Jackson, Justice.
The suit in the justice court was for twenty-five dollars, on a note for the hire of a horse for a year for farm work. The defense was that the horse was worthless, and could not and did not do the work, but broke down and died after some three weeks of very inefficient work.
On the trial before the jury, after a charge by the justice of the peace, the jury found for defendant, and the plaintiffs carried the case to the superior court by certiorari on the ground that the justice of the peace charged the jury at all, and that the verdict is without evidence and against law. The certiorari was dismissed and the judgment affirmed, and error is assigned here therefor.
1. The justice of the peace may or may not give the law in charge to the jury, at his option. He is not bound to do so, but to do so if it pleases him to give the charge, and if the law as given in charge be correct, is not error which would demand and necessitate the setting aside of the verdict and the grant of a new trial. 21 Ga., 192.
2. The evidence is that the horse did utterly fail — died in three weeks — must have been diseased when.hired, and it is ample to sustain the verdict.
Judgment affirmed.